J-S16009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.Y., A MINOR :         IN THE SUPERIOR COURT OF
                                   :              PENNSYLVANIA
                                   :
 APPEAL OF: A.R., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :         No. 1931 MDA 2018

              Appeal from the Decree Entered October 24, 2018
                In the Court of Common Pleas of York County
                    Orphans' Court at No(s): 2018-0097a,
                          CP-67-DP-0000311-2016

 IN THE INTEREST OF: S.Y., A MINOR :         IN THE SUPERIOR COURT OF
                                   :              PENNSYLVANIA
                                   :
 APPEAL OF: A.R., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :         No. 1938 MDA 2018

              Appeal from the Order Entered October 25, 2018
               In the Court of Common Pleas of York County
            Juvenile Division at No(s): CP-67-DP-0000311-2016


BEFORE: OTT, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                   FILED: MAY 3, 2019

      A.R. (“Mother”) appeals from the order entered October 24, 2018, which

changed the permanent placement goal of her daughter, S.Y. (“Child”), born

in June 2012, from reunification to adoption. In addition, Mother appeals from
J-S16009-19



the decree entered that same day, which terminated her parental rights to

Child involuntarily.1 After careful review, we affirm.

        The record reveals that the York County Office of Children, Youth and

Families (“CYF”) filed an application for emergency protective custody of Child

on December 5, 2016. CYF averred that it first became involved with Child

after receiving a referral on November 8, 2016. Application for Emergency

Protective Custody, 12/5/16, at ¶ 1. The referral raised concerns that Mother

was engaging in substance abuse and suffered from mental health issues, and

that Child was experiencing physical abuse. Id. Mother submitted to a drug

screen, which produced a positive result for attention deficit hyperactivity

disorder medication for which she did not have a prescription. Id. at ¶ 2.

Mother denied any substance abuse and suggested that N.H., her boyfriend’s

mother, may have “‘drugged her.’” Id. at ¶ 3. CYF later discovered that eight

pills of prescription medication belonging to another member of Mother’s

household were missing. Id. at ¶ 4.

        CYF averred that it received an additional referral regarding Child on

December 3, 2016. Id. at ¶ 5. The referral indicated that N.H. overheard

Mother in the bathroom with Child, telling her to “‘take it, it will help you

sleep.’” Id. at ¶ 7. When N.H. entered the bathroom, she observed Mother

and Child with a “white powdery substance on the vanity in the bathroom.”

Id. at ¶ 9. Child stated that her “‘belly hurt’” and that Mother “had given her
____________________________________________


1   Child’s father, J.Y., is deceased.


                                           -2-
J-S16009-19



a white powder that ‘tasted bad.’”             Id. at ¶ 10.   N.H. took Child to the

emergency room, where she tested positive for opiates. Id. at ¶ 11. Later

that day, police officers confronted Mother about Child’s positive drug screen,

at which time Mother appeared to be under the influence of substances. Id.

at ¶ 16.     Mother’s pupils were dilated and her eyes were “‘bouncing all

around.’” Id. The police arrested Mother and charged her with recklessly

endangering another person, endangering the welfare of a child (“EWOC”),

and possession with intent to deliver (“PWID”). Id. at ¶ 19. In the interim,

CYF obtained a verbal order placing Child in protective custody. Id. at ¶ 23-

24. The juvenile court entered an order for emergency protective custody on

December 5, 20162, followed by a shelter care order on December 7, 2016.

CYF filed a dependency petition that same day, including averments identical

to those in the application for emergency protective custody.             The court

adjudicated Child dependent on December 20, 2016.

       Mother posted bail and was released from incarceration on January 19,

2017. N.T., 9/25/18, at 37. Mother’s bail conditions required her to have no

contact with Child3 and to reside with a family member. Id. at 92-93, 96.

However, Mother’s closest family member was her paternal aunt, who resided

____________________________________________


2Reportedly, Mother had been planning a one-way trip to Texas, and CYF had
concerns that she would take Child and then “flee the area.” Application for
Emergency Protective Custody, 12/5/16, at ¶ 12-14.

3 Mother twice requested that the criminal court change her bail conditions so
that she could have contact with Child, but the court denied her requests.
N.T., 9/25/18, at 93-95.

                                           -3-
J-S16009-19



in Wabash, Indiana. Id. at 66, 96, 113. Mother remained in Wabash until

January 2018, when she returned to Pennsylvania for the jury trial on her

criminal charges. Id. at 66, 69. Child testified against Mother during her trial,

which was the first time Child had seen Mother since December 2016. Id. at

69. The jury found Mother guilty of PWID, EWOC, and recklessly endangering

another person, and she received a sentence of ten to 20 months’

incarceration.4 Id. at 37. Mother’s sentence prohibited her from having any

contact with Child “unless [CYF] deemed it appropriate.”5        Id. at 39, 41.

Mother remained incarcerated until August 12, 2018, during which time she

had no further contact with Child. Id. at 37, 69-70. After her release, Mother

moved to Texas to live with her father.6 Id. at 38-39. The parole authorities

____________________________________________


4Mother’s conviction is currently on appeal to this Court, and was argued
March 5, 2019.

5 The record is inconsistent as to whether Mother requested visits with Child
after her criminal trial in January 2018. The CYF caseworker first testified that
Mother requested visits sometime after February 2018, but that she did not
follow up that request by filing a petition. N.T., 9/25/18, at 68-69. Later, the
caseworker agreed that Mother did not request visits after her trial. Id. at
106-07. The caseworker explained that Mother did not request visits with
Child while serving her sentence, and that CYF did not believe visits at the jail
would have been appropriate anyway. Id. at 109. In addition, CYF did not
believe that visits would have been appropriate after Mother’s release from
incarceration, “as a result of filing for termination[.]” Id. at 102.

6 CYF learned through the Interstate Compact on the Placement of Children
that both Mother’s paternal aunt and father have prior histories of involvement
with child protective services in their respective states. N.T., 9/25/18, at 97.
The trial court indicates in its opinion that Mother moved to Texas to live with
her father because her parole conditions required her to live with a relative.



                                           -4-
J-S16009-19



in Texas report that Mother obtained employment,7 passed a drug screen on

September 20, 2018, and completed parenting classes while incarcerated in

Pennsylvania. Id. at 40. In addition, Mother received referrals for mental

health and drug and alcohol evaluations.8        Id.    She will remain under

supervision until August 1, 2019. Id. at 41.

       CYF filed petitions to change Child’s permanent placement goal from

reunification to adoption and terminate Mother’s parental rights involuntarily

on July 31, 2018. The court held a hearing on the petitions on September 25,

2018,9 after which it entered an order changing Child’s goal and a decree

terminating Mother’s rights on October 24, 2018. Mother timely filed notices


____________________________________________


Trial Court Opinion, 10/24/18, at 13. Our review of the certified record does
not support the existence of this requirement.

7The record indicates only that Mother has engaged in part-time employment
while not incarcerated. N.T., 9/25/18, at 67.

8 Mother’s parole conditions include complying with a mental health and drug
and alcohol evaluation, and parenting classes. N.T., 9/25/18, at 39. Mother
completed a prior mental health and drug and alcohol evaluation at the Bowen
Center in Indiana, but did not comply with the evaluation’s recommendation
that she attend therapy. Id. at 66-67, 84, 92, 99

9Child had one attorney during the proceedings, who acted as both her legal
counsel and guardian ad litem, and argued in support of changing Child’s goal
and terminating Mother’s parental rights. As explained in greater detail below,
no conflict existed between Child’s best interests and legal interests. Child’s
preferred outcome in this case is that she remain in her foster home and that
Mother either live with her in the foster home or visit her there. N.T., 9/25/18,
at 23-32.




                                           -5-
J-S16009-19



of appeal, along with concise statements of errors complained of on appeal on

November 21, 2018.10

       Mother now raises the following claims for our review:

       I. Whether the trial court erred in terminating the parental rights
       of [Mother] pursuant to Sections 2511(a)(1), (2),[](5) and (8) of
       the Adoption Act?

       II. Whether the trial court erred in concluding that termination of
       parental rights would best serve the needs and welfare of the child
       pursuant to Section 2511(b) of the Adoption Act?

       III. Whether the trial court erred in concluding [Mother] failed to
       meet many of the goals and terminating her parental rights as she
       was preclude[d] from doing so in large part due to incarceration
       and bail conditions that prohibited her from having any contact
       with the minor child and when she was permitted contact [CYF]
       refused to permit contact between Mother and the minor child?

       IV. Whether the trial court erred in changing the goal from
       reunification to adoption?

____________________________________________


10  It appears that Mother’s counsel produced a single notice of appeal,
including the docket numbers from both the goal change and termination
cases, which was then photocopied and filed separately on both dockets. This
Court issued a rule to show cause order on December 14, 2018, out of concern
that counsel may have failed to comply with our Rules of Appellate Procedure
by filing only a single notice of appeal. See Pa.R.A.P. 341, Note (“Where . . .
one or more orders resolves issues arising on more than one docket or relating
to more than one judgment, separate notices of appeal must be filed.”);
Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (holding that the
failure to file separate notices of appeal from an order resolving issues on
more than one docket “requires the appellate court to quash the appeal”).
Counsel replied on December 24, 2018, averring that he filed two separate
but identical notices of appeal. Thus, counsel asserted that he had complied
with Rule 341 and Walker. In light of counsel’s averments, and this Court’s
recent decision in In the Matter of: M.P., 2019 WL 850581 at *2 (Pa. Super.
filed Feb. 22, 2019) (declining to quash due to the appellant’s noncompliance
with Rule 341 but announcing that this Court would quash any noncompliant
appeals filed after February 22, 2019), we decline to quash Mother’s appeal.

                                           -6-
J-S16009-19



Mother’s brief at 5-6 (unnecessary capitalization, trial court answers, and

suggested answers omitted).

      We begin by reviewing the order changing Child’s permanent placement

goal from reunification to adoption. We review the trial court’s order pursuant

to an abuse of discretion standard of review. In re R.J.T., 9 A.3d 1179, 1190

(Pa. 2010).   As such, we must accept the trial court’s findings of fact and

credibility determinations if the record supports them, but we need not accept

the court’s inferences or conclusions of law. Id.

      The Juvenile Act governs proceedings to change a child’s permanent

placement goal. See 42 Pa.C.S.A. §§ 6301-6375. Trial courts must apply the

following analysis:

             Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act,
      when considering a petition for a goal change for a dependent
      child, the juvenile court is to consider, inter alia: (1) the
      continuing necessity for and appropriateness of the placement;
      (2) the extent of compliance with the family service plan; (3) the
      extent of progress made towards alleviating the circumstances
      which      necessitated    the   original    placement;     (4)   the
      appropriateness and feasibility of the current placement goal for
      the children; (5) a likely date by which the goal for the child might
      be achieved; (6) the child’s safety; and (7) whether the child has
      been in placement for at least fifteen of the last twenty-two
      months. The best interests of the child, and not the interests of
      the parent, must guide the trial court. As this Court has held, a
      child’s life simply cannot be put on hold in the hope that the parent
      will summon the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).




                                      -7-
J-S16009-19



      In its opinion, the trial court found that Mother has made only minimal

progress toward achieving reunification with Child since the adjudication of

dependency. Trial Court Opinion, 10/24/18, at 7. The court found that Mother

has had no contact with Child. Id. at 8. While Mother completed a mental

health and drug and alcohol evaluation in Indiana while on bail prior to her

criminal trial, which recommended she obtain therapy, Mother did not report

any therapeutic involvement.     Id. at 9-10.    The court further found that

Mother has failed to obtain stable and appropriate housing. Id. at 10-11. The

court observed that Mother’s paternal aunt, and her father, with whom she

resided during the termination hearing, both have histories of involvement

with child protective services in their respective states. Id. Finally, the court

explained that Mother has taken no responsibility for her circumstances and

that Child reports that she would not feel safe alone with Mother. Id. at 11.

      Mother challenges the trial court’s findings, arguing that she attempted

to comply with her Family Service Plan (“FSP”) goals, but that her efforts at

reunification “were often prevented by obstacles outside of her control.”

Mother’s brief at 32-33. Specifically, Mother maintains that compliance with

her FSP goals would have required her to have contact with Child. Id. at 33.

Mother emphasizes that she requested modification of her bail conditions so

that she could have contact with Child, but to no avail. Id. Mother further

contends that she attended parenting classes and the “Thinking for a Change”

program while incarcerated, participated in counseling, obtained employment,

and maintained sobriety. Id. at 34.

                                      -8-
J-S16009-19



       Our review of the record supports the trial court’s conclusion that a goal

change to adoption would be in Child’s best interest. At the time of the hearing

in September 2018, Child had been in foster care for nearly two years. Child

was four and a half at the time she entered foster care and, by the time of the

hearing, was approaching six and a half. Meanwhile, Mother was no closer to

achieving reunification. As detailed above, a jury convicted Mother of criminal

charges in January of 2018. Mother remained incarcerated until August 12,

2018, after which she moved to Texas to reside with her father. Mother’s

residence in Texas is not appropriate for Child, because Mother’s father also

has a prior history of involvement with child protective services in that state.

Moreover, Mother has failed to demonstrate that she can maintain the stability

and sobriety necessary to care for Child. It is clear that Mother will not be in

a position to provide Child with a safe and permanent home at any point in

the foreseeable future.11

       In addition, the record reveals that Child does not share a parental bond

with Mother and instead shares a bond with her pre-adoptive foster parents.

The trial court conducted an interview of Child in camera, during which Child

referred to her foster parents as her “mom and dad.” Id. at 19. Child agreed

____________________________________________


11 While Mother argues that she was unable to comply with her FSP goals
because of the no-contact order preventing her from visiting with Child, the
record does not support this claim. The CYF Caseworker testified that Mother’s
most important FSP goals were to cooperate with CYF, obtain stable housing,
and lead a drug-free life. N.T., 9/25/18, at 63-64. Mother did not require
contact with Child in order to comply with these goals.


                                           -9-
J-S16009-19



that Mother was her biological mother and referred to her as the person “I got

born with.” Id. at 22. However, she stated that she would not feel safe being

alone with Mother, and that she would prefer to continue living in her foster

parents’ “safe house.” Id. at 23-24, 32. Child explained, “I just really miss

[Mother] and I want her -- like I don’t want to move -- like move back to her

house.” Id. at 23. Child proposed that Mother should also come live with her

foster parents and stated that she would “be sad” if Mother were not able to

move into her foster home. Id. at 23-24. Nonetheless, Child confirmed that

she would still want to continue living with her foster parents and would “just

want [Mother] to visit me there.”12 Id. at 25, 29, 32. Therefore, we discern

no abuse of discretion by the court in changing Child’s permanent placement

goal from reunification to adoption.

       We next turn our attention to the decree terminating Mother’s parental

rights to Child involuntarily. We review the trial court’s decree in accordance

with the following standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
____________________________________________


12Significantly, Mother conceded during her testimony that, since Child “hasn’t
seen or spoken to me in so long, she hardly knows who I am.” N.T., 9/25/18,
at 127.

                                          - 10 -
J-S16009-19


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the trial court terminated Mother’s parental rights

to Child pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only

agree with the court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we

analyze the court’s decision pursuant to Sections 2511(a)(2) and (b), which

provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:


                                      - 11 -
J-S16009-19



                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

                                     ***

23 Pa.C.S.A. § 2511(a)(2), (b).

     We begin by considering whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2):

     . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

                                    - 12 -
J-S16009-19



be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Child came into placement because of the criminal charges filed against

Mother. Even though Mother has appealed her conviction, the court found

that Mother continues to lack stable housing and full-time employment, and

that she has chosen to live with either her paternal aunt in Indiana or father

in Texas, both of whom have prior histories of involvement with child

protective services, and pose a threat of harm to Child. Trial Court Opinion,

10/24/18, at 16-17.

      Mother, however, maintains that CYF produced insufficient evidence to

terminate her parental rights involuntarily. Mother’s brief at 15. She focuses

her argument on Section 2511(a)(1), and makes little if any effort to challenge

the trial court’s findings as to Sections 2511(a)(2), (5), and (8). She asserts

that her incarceration impaired her ability to obtain housing and employment,

but that she tried to perform her parental duties by participating in programs

while incarcerated. Id. at 15-16, 22-23, 30. Mother also blames her failure

to achieve reunification on the no-contact provisions of her bail and criminal

sentence. Id. at 16-21, 28-30. She emphasizes that she made two attempts

to have her bail conditions changed so that she could have contact with Child,

but that her efforts were unsuccessful. Id. at 16-19.




                                    - 13 -
J-S16009-19



      The record supports the trial court’s finding that Mother is incapable of

parenting Child, and that she cannot or will not remedy her parental incapacity

pursuant to Section 2511(a)(2). As discussed above, Mother is in no position

to parent Child safely, and will not be able to correct that situation at any point

in the foreseeable future. Mother continues to lack appropriate housing for

Child, and she has failed to demonstrate that she can maintain stability and

sobriety. As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

      We next assess whether the trial court committed an abuse of discretion

by terminating Mother’s parental rights to Child involuntarily pursuant to

Section 2511(b). The requisite analysis is as follows:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the [S]ection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and

                                      - 14 -
J-S16009-19


            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      The trial court found that Child does not have a parental bond with

Mother. Trial Court Opinion, 10/24/18, at 17. Instead, the court found that

Child has a parental bond with her foster family and that Child looks to the

foster family for safety and comfort and that she wants to continue living in

her foster home, where she can achieve the stability she deserves. Id. at 16,

18. Therefore, the court concluded that terminating Mother’s parental rights

would best serve the needs and welfare of Child. Id. at 18.

      In response, Mother maintains that she has a bond with Child and that

Child misses her and wants to continue seeing her. Mother’s brief at 25-27.

She also maintains that the trial court acted improperly by terminating her

parental rights based solely on her financial limitations and inability to obtain

housing. Id. at 25-26; see 23 Pa.C.S.A. § 2511(b) (“The rights of a parent

shall not be terminated solely on the basis of environmental factors such as

inadequate housing, furnishings, income, clothing and medical care if found

to be beyond the control of the parent.”).




                                     - 15 -
J-S16009-19



       We discern no abuse of discretion by the trial court in concluding that

termination of Mother’s parental rights would best serve Child’s needs and

welfare. As we explained in our analysis of the court’s goal change order, the

record indicates that Child shares a strong parental bond with her pre-adoptive

foster parents.     While Child states that she misses Mother, she wants to

continue living in her foster home. Child stated that she would not feel safe

being alone with Mother, and that she would either want Mother to live with

her at the foster home, or visit her there. Accordingly, the record confirms

that Child does not share a parental bond with Mother, and that terminating

Mother’s parental would not cause Child to suffer irreparable harm.13

       Based on the foregoing, we conclude that the trial court did not abuse

its discretion or commit an error of law by changing Child’s goal to adoption

or by terminating Mother’s parental rights involuntarily. Therefore, we affirm

the court’s order and decree.

       Order affirmed. Decree affirmed.




____________________________________________


13  We reject Mother’s assertion that it was improper for the trial court to
terminate her parental rights based on environmental factors beyond her
control. Section 2511(b) provides that a court may not terminate parental
rights “solely on the basis” of environmental factors. 23 Pa.C.S.A. § 2511(b).
It is clear that the court did not terminate Mother’s parental rights solely on
this basis.


                                          - 16 -
J-S16009-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2019




                          - 17 -